IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-21304

                            Summary Calendar


UNITED STATES OF AMERICA
                                              Plaintiff-Appellee,

                                  versus

SAMUEL JAIMES POMPA, also known as Ekiziel Cardenas, also known as
Efren Moreno, also known as Samuel Pompa Jaimes

                                              Defendant-Appellant.




           Appeal from the United States District Court
                For the Southern District of Texas
                        USDC No. 01-CR-566

                         August 23, 2002
    Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Samuel Jaimes Pompa pled guilty to illegal presence in the

United   States    following   deportation    after   conviction   for   an

aggravated felony, in violation of 8 U.S.C. § 1326(a) and 8 U.S.C.

§ 1326(b)(2), and was sentenced to 48 months imprisonment and three

years of supervised release.

     Pompa argues that the district court committed reversible

error by failing to comply with FED R. CRIM. P. 32(C)(3)(A), which

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
requires the court to verify that the defendant and defendant’s

counsel have read and discussed the presentencing report.1 He

failed to raise this issue below, so we review only for plain

error.2

     Although     it   is   clear   that   the   district   court   did   not

affirmatively ask Pompa or his counsel whether he had read the

report, we have not interpreted Rule 32 as creating an absolute

requirement that the district court specifically ask if a defendant

has been given an opportunity to read the report.3 Instead, we

“draw reasonable inferences from court documents, the defendant’s

statements, and counsel’s statements” to determine whether Pompa

has been given an opportunity to read the report with his counsel.4

     Pompa’s counsel admits that he read the presentencing report

and filed a sentencing memorandum referencing the report, and thus

the only question that remains is whether we can draw a reasonable

inference from the record that Pompa also read the report. Given

that Pompa was provided with the presentencing report almost one

month before he was sentenced and that his counsel submitted to the

district court a document indicating that his client did not object

to the presentencing report, we conclude that there was no plain or

obvious error.

     1
         FED. R. CRIM. P. 32(C)(3)(A).
     2
         United States v. Henry, 288 F.3d 657, 664 (5th Cir. 2002).
     3
       United States v. Esparaza-Gonzalez, 268 F.3d 272, 274 (5th
Cir. 2002).
     4
         Id.
     Pompa also argues that the “aggravated felony” provision in 8

U.S.C. § 1326 is unconstitutional, but as he notes, this argument

is foreclosed by Almendarez-Torres v. United States.5

     AFFIRMED.




     5
         523 U.S. 224 (1998).